 1
 2

 3

 4

 5

 6

 7

 8

 9                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
10

11
     KIMETRA BRICE, EARL BROWNE,                            Case No.: 3:19-cv-01481-WHO
12   and JILL NOVOROT,
                                                            [PROPOSED ORDER] GRANTING
13        Plaintiffs,                                       STIPULATED REQUEST TO EXTEND
     v.                                                     PAGE LIMITS AND DEADLINES FOR
14                                                          REPLY BRIEFS FOR SUMMARY
     MIKE STINSON; LINDA STINSON; 7HBF                      JUDGMENT
15   NO. 2, LTD.; STARTUP CAPITAL
16   VENTURES, L.P.; STEPHEN J. SHAPER,
                                                            Hon. William H. Orrick
17        Defendants.

18   KIMETRA BRICE, EARL BROWNE, and JILL                  Case No.: 3:18-cv-01200-WHO
     NOVOROT,
19
              Plaintiffs,
20   v.
21   HAYNES INVESTMENTS, LLC, and
     L. STEPHEN HAYNES,
22

23           Defendants

24

25

26
27

28
                                                           1
                                                 [PROPOSED] ORDER
                            (Civil Action Nos. 3:19-cv-01481-WHO & 3:18-cv-01200-WHO)
                                              [PROPOSED] ORDER
 1
 2           Upon review of the Stipulated Request to Extend Page Limits and Deadlines for Reply Briefs for

 3   Summary Judgment, submitted by Plaintiffs and Defendants, and for good cause shown, this Court hereby

 4   grants the stipulation. The deadline is hereby extended to June 14, 2021, and the Court grants a 10-page

 5   extension of the page limits for their respective reply briefs.

 6

 7           IT IS SO ORDERED.

 8
     DATED: June 8, 2021
 9                                                            Honorable William H. Orrick
                                                              United States District Judge
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                            2
                                                  [PROPOSED] ORDER
                             (Civil Action Nos. 3:19-cv-01481-WHO & 3:18-cv-01200-WHO)
